 

CONSENT AND TENTH AMENDMENT TO CREDIT AGREEMENT AND FIRST

AMENDMENT TO SECURITY AGREEMENT

 

THIS CONSENT AND TENTH AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO
SECURITY AGREEMENT (this "Amendment"), with an effective date of June 30, 2012,
is by and among the Lenders party hereto, WELLS FARGO CAPITAL FINANCE, LLC,
formerly known as Wells Fargo Foothill, LLC, a Delaware limited liability
company, as the agent for the Lenders (in such capacity, "Agent"), MDC PARTNERS
INC., a Canadian corporation ("Parent"), Maxxcom Inc., a Delaware corporation
("Borrower"), and each of the Subsidiaries of Parent identified on the signature
pages hereof (together with Parent and Borrower, the "Loan Parties").

 

WHEREAS, Parent, Borrower, the other Loan Parties, Agent, and Lenders are
parties to that certain Credit Agreement dated as of October 23, 2009 (as
amended, modified or supplemented from time to time, the "Credit Agreement");

 

WHEREAS, Parent, Borrower, the other Loan Parties, and Agent are parties to that
certain Security Agreement dated as of October 23, 2009 (as amended, modified or
supplemented from time to time, the "Security Agreement");

 

WHEREAS, Borrower has requested that Agent and Lenders consent to the sale by
Redscout LLC of all of its equity interests in Hapify LLC, a Delaware limited
liability company ("Hapify"), to Roo Rogers pursuant to that certain Membership
Interest Purchase Agreement dated as of June 30, 2012, a copy of which is
attached hereto as Exhibit A, for a purchase price in the amount of $10 (such
sale, the "Hapify Sale")

 

WHEREAS, Borrower has requested that Agent and Lenders consent to the sale by
MDC Corporate (US) Inc. of all of its equity interests in The Bull-White House
LLC, a Delaware limited liability company ("Bull White House") to Matthew Bull
and Andrew Whitehouse pursuant to that Membership Interest Purchase Agreement
dated as of June 30, 2012, a copy of which is attached hereto as Exhibit B, for
a purchase price in the amount of $10 plus certain other deferred payments set
forth therein (such sales, the "Bull White House Sale", and together with the
Hapify Sale collectively, the "Immaterial Sub Sales");

 

WHEREAS, Borrower, Agent and the Lenders have agreed to amend and modify each of
the Credit Agreement and the Security Agreement as provided herein, in each case
subject to the terms and provisions hereof.

 

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

 

1.          Defined Terms. Unless otherwise defined herein, capitalized terms
used herein shall have the meanings ascribed to such terms in the Credit
Agreement.

 

2.          Consent. Subject to the satisfaction of the conditions set forth in
Section 6 below and in reliance upon the representations and warranties of the
Loan Parties set forth in Section 7 below, Agent and Lenders hereby consent to
the Immaterial Sub Sales and hereby agree to release all liens of Agent and
Lenders in the equity interests of Bull White House and Hapify upon consummation
of the Immaterial Sub Sales.

 

 

 

 

3.          Amendments to Credit Agreement. Subject to the satisfaction of the
conditions set forth in Section 6 below and in reliance upon the representations
and warranties of the Loan Parties set forth in Section 7 below, the Credit
Agreement is hereby amended as follows:

 

(a)          Each of Section 2.4(e)(i) and Section 2.4(e)(ii) of the Credit
Agreement is hereby amended to deleted the phrase "Excess Availability would be
less than $15,000,000" and replace it with the following: "Excess Availability
would be less than the Earnout Threshold Amount".

 

(b)          Clause (i) of Section 2.12(b) of the Credit Agreement is hereby
amended by deleting the reference to "3 months" contained therein and inserting
"1, 2 or 3 Months" in lieu thereof.

 

(c)          Clause (ii) of Section 2.13(a) of the Credit Agreement is hereby
amended by (i) deleting the phrase "regarding capital adequacy" and replacing it
with "regarding capital adequacy or liquidity" and (ii) deleting the phrase
"with respect to capital adequacy" and replacing it with "with respect to
capital adequacy and liquidity".

 

(d)          Section 2.13 of the Credit Agreement is hereby amended by adding
the following paragraph (c) following paragraph (b) thereof:

 

" (c)          Notwithstanding anything herein to the contrary, (i) the issuance
of any rules, regulations or directions under the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines and directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, shall be
deemed to be a change in law, rule, regulation or guideline for purposes of
Sections 2.12 and 2.13 and the protection of Sections 2.12 and 2.13 shall be
available to each Lender and Issuing Lender regardless of any possible
contention of the invalidity or inapplicability of the law, rule, regulation,
guideline or other change or condition which shall have occurred or been
imposed, so long as it shall be customary for lenders or issuing banks affected
thereby to comply therewith." 

 

-2-

 

 



(e)          Section 6.9(f) of the Credit Agreement is hereby amended by
deleting the phrase "exceeds the Applicable Excess Availability Amount" and
replacing it with the following: "exceeds the Dividend Threshold Amount".

 

(f)          Section 7(e) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

(e)          Total Leverage Ratio. Have a Total Leverage Ratio, measured on a
quarter-end basis, of not greater than the applicable ratio set forth in the
following table for the applicable date set forth opposite thereto:

 

Applicable Ratio   Applicable Date       4.25:1.0   For the 12 month period
ending June 30, 2012       4.0:1.0   For the 12 month period ending    
September 30, 2012 and for the 12 month period     ending on the last day of
each calendar quarter thereafter

 

(g)          The definition of "Base LIBOR Rate" in Schedule 1.1 of the Credit
Agreement is hereby amended by deleting the reference to "3 months" contained
therein and inserting "1, 2 or 3 Months (as elected by Borrower in accordance
with this Agreement)" in lieu thereof.

 

(h)          Schedule 1.1 of the Credit Agreement is hereby amended to amend and
restate the definition of " Excess Availability" in its entirety as follows:

 

"Excess Availability" means, as of any date of determination, (i) as used in the
Credit Agreement, the amount equal to the Borrowing Base minus Revolver Usage at
such time, (ii) as used in the Security Agreement, the amount equal to (a) the
lesser of (x) $10,000,000 and (y) the Borrowing Base minus Revolver Usage at
such time, plus (b) Availability minus the aggregate amount, if any, of all then
outstanding and unpaid trade payables of Parent and its Subsidiaries which are
more than sixty (60) days past due and all book overdrafts of Parent and its
Subsidiaries in excess of historical practices with respect thereto, and (iii)
as used in all other Loan Documents, the amount equal to Availability minus the
aggregate amount, if any, of all then outstanding and unpaid trade payables of
Parent and its Subsidiaries which are more than sixty (60) days past due and all
book overdrafts of Parent and its Subsidiaries in excess of historical practices
with respect thereto, in each case as determined by Agent in its Permitted
Discretion.

 

-3-

 

 

(i)          The definition of "Interest Period" in Schedule 1.1 of the Credit
Agreement is hereby amended by deleting each reference to "3 months" contained
therein and inserting "1, 2 or 3 Months" in lieu thereof.

 

(j)          Schedule 1.1 of the Credit Agreement is hereby amended to amend and
restated paragraph (e) of the definition of "Permitted Acquisition" in its
entirety as follows:

 

"(e) Borrower shall have Excess Availability plus Qualified Cash in an amount
equal to or greater than the Applicable Excess Availability Amount after giving
effect to the consummation of the proposed Acquisition."

 

(k)          Schedule 1.1 of the Credit Agreement is hereby amended to insert
the following definitions in the proper order alphabetically:

 

"Dividend Threshold Amount" means, at any time that EBITDA as of the most
recently ended twelve month period for which financial statements were required
to be delivered pursuant to Section 5.1 (i) is greater than or equal to
$150,000,000, $15,000,000, (ii) is less than $150,000,000 but greater than or
equal to $125,000,0000, $20,000,000 and (iii) is less than $125,000,000,
$25,000,000.

 

"Earnout Threshold Amount" means at any time that EBITDA as of the most recently
ended twelve month period for which financial statements were required to be
delivered pursuant to Section 5.1 (i) is greater than or equal to $150,000,000,
$10,000,000, (ii) is less than $150,000,000 but greater than or equal to
$125,000,0000, $15,000,000 and (iii) is less than $125,000,000, $20,000,000.

 

4.          Amendments to Security Agreement. Subject to the satisfaction of the
conditions set forth in Section 6 below and in reliance upon the representations
and warranties of the Loan Parties set forth in Section 7 below, the Security
Agreement is hereby amended as follows:

 

(a)          The defined term "Triggering Event" in Section 1 of the Security
Agreement is hereby amended by deleting the reference to "$25,000,000" contained
therein and inserting "$20,000,000" in lieu thereof.

 

5.          Ratification; Other Acknowledgments. This Amendment, subject to
satisfaction of the conditions provided below, shall constitute an amendment to
the Credit Agreement, the Security Agreement and all of the other Loan Documents
as appropriate to express the agreements contained herein. The Credit Agreement,
the Security Agreement and the other Loan Documents shall remain unchanged and
in full force and effect in accordance with their original terms.

 

6.          Conditions to Effectiveness. This Amendment shall become effective
as of the date hereof and upon the satisfaction of the following conditions
precedent:

 

(a)          Agent shall have received a fully executed copy of this Amendment;

 

(b)          Agent shall have received an amendment fee in an amount of $75,000,
in immediately available funds; and

 

-4-

 

 

(c)          No Default or Event of Default shall have occurred and be
continuing on the date hereof or as of the date of the effectiveness of this
Amendment.

 

7.          Representations and Warranties. In order to induce Agent and Lenders
to enter into this Amendment, each Loan Party hereby represents and warrants to
Agent and Lenders, after giving effect to this Amendment:

 

(a)          All representations and warranties contained in the Credit
Agreement (as amended by this Amendment) and the other Loan Documents are true
and correct on and as of the date of this Amendment, in each case as if then
made, other than representations and warranties that expressly relate solely to
an earlier date (in which case such representations and warranties were true and
correct on and as of such earlier date);

 

(b)          No Default or Event of Default has occurred and is continuing; and

 

(c)          the execution, delivery and performance of this Amendment has been
duly authorized by all requisite corporate action on the part of such Loan
Party.

 

8.          Miscellaneous.

 

(a)          Expenses. Borrower agrees to pay on demand all costs and expenses
of Agent (including the reasonable fees and expenses of outside counsel for
Agent) in connection with the preparation, negotiation, execution, delivery and
administration of this Amendment and all other instruments or documents provided
for herein or delivered or to be delivered hereunder or in connection herewith.
All obligations provided herein shall survive any termination of this Amendment
and the Credit Agreement as amended hereby.

 

(b)          Governing Law. This Amendment shall be a contract made under and
governed by the internal laws of the State of New York.

 

(c)          Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment.

 

9.          Release.

 

(a)          In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Loan Party, on behalf of
itself and its successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the "Releasees" and individually as a "Releasee"),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a "Claim" and
collectively, "Claims") of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which such Loan Party or any of its
respective successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment,
including, without limitation, for or on account of, or in relation to, or in
any way in connection with any of the Credit Agreement, or any of the other Loan
Documents or transactions thereunder or related thereto.

 

-5-

 

 

(b)          Each Loan Party understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

 

(c)          Each Loan Party agrees that no fact, event, circumstance, evidence
or transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

 

[Signature Page Follows]

 

-6-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
effective date first above written.

 

  MDC PARTNERS INC., a federal company   organized under the laws of Canada    
    By:     Name: Mitchell Gendel   Title: Authorized Signatory         By:    
Name: Michael Sabatino   Title: Authorized Signatory

 

  MAXXCOM INC.,   a Delaware corporation         By:     Name:  Mitchell Gendel
  Title: Authorized Signatory         By:     Name: Michael Sabatino   Title:
Authorized Signatory

 

Signature Pages to Consent and Tenth Amendment to Credit Agreement and First
Amendment to Security Agreement

 

 

 

 

  72ANDSUNNY PARTNERS, LLC.   a Delaware limited liability company       Accent
Marketing Services, L.L.C.,   a Delaware limited liability company      
Adrenalina LLC,   a Delaware limited liability company       ANOMALY PARTNERS
LLC,   a Delaware limited liability company       ALLISON & PARTNERS LLC,   a
Delaware limited liability company       Attention Partners LLC,   a Delaware
limited liability company       Bruce Mau Design (USA) LLC,   a Delaware limited
liability company       Colle & McVoy LLC,   a Delaware limited liability
company       Colle & McVoy, Inc.,   a Minnesota corporation       COMMUNIFX
PARTNERS LLC,   a Delaware limited liability company       Company C
Communications, Inc.,   a Delaware corporation       Company C CommunIcations
LLC,   a Delaware limited liability company       CONCENTRIC PARTNERS LLC,   a
Delaware limited liability company       Crispin Porter & Bogusky LLC,   a
Delaware limited liability company       DONER PARTNERS LLC,   a Delaware
limited liability company       DOTBOX LLC,   a Delaware limited liability
company

 

 

 

 

  Dotglu LLC, a Delaware limited liability company       EXPECTING PRODUCTIONS,
LLC,   a California limited liability company   By: Hudson and Sunset Media,
LLC, its sole member       GUARDIANT WARRANTY, LLC,   a Delaware limited
liability company       Hello Design, LLC,   a California limited liability
company       HL Group Partners LLC,   a Delaware limited liability company    
  HUDSON AND SUNSET MEDIA, LLC   (formerly known as Shout Media LLC),   a
California limited liability company       HW ACQUISITION LLC,   a Delaware
limited liability company       INTEGRATED MEDIA SOLUTIONS PARTNERS LLC,   a
Delaware limited liability company       KBP Holdings LLC,   a Delaware limited
liability company       KBS+P ATLANTA LLC   (formerly known as Fletcher Martin
LLC),   a Delaware limited liability company       KIRSHENBAUM BOND SENECAL &  
Partners LLC (formerly known as Kirshenbaum   Bond & Partners LLC),   a Delaware
limited liability company       Kirshenbaum Bond & Partners West LLC,   a
Delaware limited liability company       KWITTKEN PR LLC,   a Delaware limited
liability company       LAIRD + PARTNERS NEW YORK LLC,   a Delaware limited
liability company

 

Signature Pages to Consent and Tenth Amendment to Credit Agreement and First
Amendment to Security Agreement

 

 

 

 

  Margeotes Fertitta Powell LLC,   a Delaware limited liability company      
Maxxcom (USA) Finance Company,   a Delaware corporation       Maxxcom (USA)
Holdings Inc.,   a Delaware corporation       MDC Acquisition Inc.,   a Delaware
Corporation       MDC Corporate (US) Inc.,   a Delaware corporation       MDC
INNOVATION PARTNERS LLC   (d/b/a Spies & Assassins),   a Delaware limited
liability company       MDC Travel, Inc.,   a Delaware corporation       MDC/KBP
Acquisition Inc. (for itself and as   successor-in-interest to Hello Acquisition
Inc.),   a Delaware corporation       MF+P Acquisition Co.,   a Delaware
corporation       Mono Advertising, LLC,   a Delaware limited liability company
      NEW TEAM LLC,   a Delaware limited liability company       Northstar
Research GP LLC,   a Delaware limited liability company       Northstar Research
Holdings USA LP,   a Delaware limited partnership       Northstar Research
Partners (USA)
LLC, a Delaware limited liability company       OUTERACTIVE, LLC,   a Delaware
limited liability company

 

Signature Pages to Consent and Tenth Amendment to Credit Agreement and First
Amendment to Security Agreement

 

 

 

 

  PULSE MARKETING, LLC,   a Delaware limited liability company       Redscout
LLC,   a Delaware limited liability company       RELEVENT PARTNERS LLC,   a
Delaware limited liability company       RJ PALMER PARTNERS LLC,   a Delaware
limited liability company       Skinny NYC LLC,   a Delaware limited liability
company       SLOANE & COMPANY LLC,   a Delaware limited liability company      
Source Marketing LLC,   a New York limited liability company       TARGETCAST
LLC,   a Delaware limited liability company       TargetCom LLC,   a Delaware
limited liability company       TC Acquisition Inc.,   a Delaware corporation  
    THE ARSENAL LLC   (formerly known as Team Holdings LLC),   a Delaware
limited liability company       Track 21 LLC,   a Delaware limited liability
company       Traffic Generators, LLC,   a Georgia limited liability company    
  TRADE X PARTNERS LLC,   a Delaware limited liability company       VARICK
MEDIA MANAGEMENT LLC,   a Delaware limited liability company      
VitroRobertson LLC,   a Delaware limited liability company

 

Signature Pages to Consent and Tenth Amendment to Credit Agreement and First
Amendment to Security Agreement

 

 

 

 

  Yamamoto Moss Mackenzie, Inc.,   a Delaware corporation       ZG Acquisition
Inc. (for itself and as successor-   in-interest to MDC/CPB Holdings Inc.),   a
Delaware corporation       Zyman Group, LLC,   a Delaware limited liability
company       By:                   Name: Mitchell Gendel   Title: Authorized
Signatory         By:     Name: Michael Sabatino   Title: Authorized Signatory

 

Signature Pages to Consent and Tenth Amendment to Credit Agreement and First
Amendment to Security Agreement

 

 

 

 

  ACCUMARK PARTNERS INC. (formerly known as
6 Degrees Integrated Communications Inc.), an Ontario
corporation       ASHTON POTTER CANADA INC.,   an Ontario corporation       BOOM
MARKETING INC., an Ontario corporation       HENDERSON BAS, an Ontario general
partnership,
by the members of its management committee       BRUCE MAU DESIGN INC.,   an
Ontario corporation       BRUCE MAU HOLDINGS LTD.,   an Ontario corporation    
  TREE CITY INC.,   an Ontario corporation       VERITAS COMMUNICATIONS INC.,  
an Ontario corporation       656712 ONTARIO LIMITED,   an Ontario corporation  
    NORTHSTAR RESEARCH HOLDINGS CANADA INC., an Ontario corporation      
NORTHSTAR RESEARCH PARTNERS INC.,   an Ontario corporation       X CONNECTIONS
INC., an Ontario corporation       STUDIO PICA INC., a federal company organized
under the laws of Canada       6 DEGREES INTEGRATED
COMMUNICATIONS CORP, an Ontario
corporation       MAXXCOM (NOVA SCOTIA) CORP.,   a Nova Scotia corporation      
BRYAN MILLS IRADESSO CORP.,   an Ontario corporation

 

Signature Pages to Consent and Tenth Amendment to Credit Agreement and First
Amendment to Security Agreement

 

 

 

 

  KENNA COMMUNICATIONS LP,   an Ontario limited partnership   By:  Kenna
Communications GP Inc.     Its general partner         CAPITAL C PARTNERS LP,  
an Ontario limited partnership   By: Capital C Partners GP Inc.     Its general
partner         KENNA COMMUNICATIONS GP INC.,   an Ontario corporation        
CAPITAL C PARTNERS GP INC.,   an Ontario corporation         CRISPIN PORTER +
BOGUSKY CANADA LP,   an Ontario limited partnership   By: Its general partner,
MDC Canada GP Inc.         KBS+P CANADA LP,   an Ontario limited partnership  
By: Its general partner, MDC Canada GP Inc.         COMPUTER COMPOSITION OF
CANADA LP,   an Ontario limited partnership   By: Its general partner, MDC
Canada GP Inc.

 

  MDC CANADA GP INC.,   a corporation incorporated under the laws of Canada    
    By:        Name: Mitchell Gendel   Title: Authorized Signatory         By:
       Name:  Michael Sabatino   Title: Authorized Signatory

 

Signature Pages to Consent and Tenth Amendment to Credit Agreement and First
Amendment to Security Agreement

 

 

 

 

  CRISPIN PORTER & BOGUSKY EUROPE AB,   a limited company existing under the
laws of Sweden         By:        Name:  Mitchell Gendel   Title: Authorized
Signatory         By:     Name: Michael Sabatino   Title: Authorized Signatory

 

Signature Pages to Consent and Tenth Amendment to Credit Agreement and First
Amendment to Security Agreement

 

 

 

 

  WELLS FARGO CAPITAL FINANCE, LLC,   formerly known as Wells Fargo Foothill,
LLC, as
Agent and as a Lender          By:        Name:      Title:           JPMorgan
Chase Bank, N.A., as a Lender         By:     Name:     Title:           Bank of
Montreal, as a Lender         By:     Name:      Title:           Goldman Sachs
Lending Partners LLC, as a Lender         By:     Name:      Title:  

 

Signature Pages to Consent and Tenth Amendment to Credit Agreement and First
Amendment to Security Agreement

 

 

 

 

EXHIBIT A

 

Signature Pages to Consent and Tenth Amendment to Credit Agreement and First
Amendment to Security Agreement

 

 

 

 

EXHIBIT B

 

Signature Pages to Consent and Tenth Amendment to Credit Agreement and First
Amendment to Security Agreement

 

 

 